          Case 1:19-cv-00041-JM Document 1 Filed 05/22/19 Page 1 of 18




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF ARKANSJAME~~,,,,.,v
                                                                            By:-'71~~~~~-
SHARON L. ROGERS

       Vs.                     Case No.   //I 9t!.v J/1- ;r/f//
UNITED STATES DEPARTMENT
OF VETERANS AFFAIRS,
UNITED STATES OF AMERICA
                                             This case assigned to Distrirl4mH&
                                             and to Magistrate Judge                &,t:;tr•
                                                                                   DEFEN J\NT


                                COMPLAINT FOR DAMAGES
                                  (Federal Tort Claims Act)


       Comes the Plaintiff, Sharon L. Rogers, and for her claim for damages against the

Defendant United States Department of Veterans Affairs, a Department of the United States of

America, under the Federal Tort Claims Act (28 U.S.C. §2671 et seq.) and the laws of the State

of Arkansas for damages for personal injuries received by her as a result of a fall while on the

premises of the Veterans' Administration Hospital in Little Rock, Arkansas, on or about January

23, 2018, state:

                                            Introduction

    1. This is a claim brought pursuant to the Federal Tort Claims Act, 28 U.S.C. §2671

et seq. and Arkansas statutory and common laws, for damages arising out of the negligence of

the United States Department of Veterans' Affairs (herein "VA"), in the design, construction and

maintenance of a sidewalk on its premises at the John L. McClellan Memorial Veterans'

Administration Hospital in Little Rock, Arkansas, which caused the Petitioner to trip, fall and

sustain personal injuries as hereinafter set forth. As a result of the acts and omissions of the

United States as described herein, the Petitioner herein is entitled to damages as set forth herein.




                                                 -1-
          Case 1:19-cv-00041-JM Document 1 Filed 05/22/19 Page 2 of 18




                                            The Parties

   2.          Sharon L. Rogers is an adult resident and citizen of Tumbling Shoals, Cleburne

County, Arkansas.

   3.          The VA is an agency of the Executive Branch of the United States government.

Among the duties and responsibilities of the VA are to develop and administer a national health

care system for veterans of the United States military and their families, including the

construction, operation and maintenance of hospitals where medical services are dispensed to

such veterans and their families. Included in such system, the VA operates and maintains the

John L. McClellan Memorial Veterans Hospital at 4300 W 7th St, Little Rock, AR 72205 (herein

"the Hospital").



                   Compliance With and Exhaustion ofAdministrative Remedies

   4. On or about September 25, 2018, the Plaintiff, through her duly designated and

authorized counsel, submitted an administrative claim in the form of a Petition for Damages For

Personal Injury to the United States Department of Veterans Affairs of the United States of

America. Said Petition for Damages was accompanied by a Standard Form 95, and by written

authorization from the Plaintiff ("Client Authorization") for representation of her by the

undersigned counsel. A copy of said Petition, Standard Form 95 and Client Authorization are

attached to this Complaint collectively as Exhibit No. 1.

    5. Said Petition, Standard Form 95 and Client Authorizations were received by the VA on

October 4, 2018, as acknowledged by letter from Ms. LaDonis Alexander, Representational

Paralegal Specialist, Torts Law Group, U.S. Department of Veterans Affairs Office of General




                                                -2-
            Case 1:19-cv-00041-JM Document 1 Filed 05/22/19 Page 3 of 18




Counsel, Muskogee, Oklahoma, to Plaintiffs' counsel dated December 4, 2018. A copy of said

letter is attached to this Complaint as Exhibit No. 2.

       6.      More than six (6) months have elapsed from the date of filing of the Petition,

Standard Form 95 and Client Authorizations without any determination or response from the

United States regarding the Petition, and the Plaintiffs are authorized to file this action pursuant

to 28 U.S.C. §§1346(b), 2401(b) and 2671-2680.

       7.      Plaintiffs have fully complied with the procedural requirements of28 U.S.C.

§2675, and all procedural prerequisites to filing this action have been satisfied, met or otherwise

waived, including the exhaustion of all administrative remedies under the FTCA.

       8.      Venue is proper in the Eastern District of Arkansas under 28 U.S.C. §1402(b), as

this is a civil action involving a tort claim against the United States and the acts or omissions

complained of occurred in this judicial district.



                                  The Event o(January 23, 2018

       9.      On January 23, 2018, the Petitioner, Sharon L. Rogers, drove her friend and

companion, Ernest Paul Hayes, a veteran of United States military service who is regularly

treated at the Hospital, from Tumbling Shoals, Arkansas, to the Hospital in order that he might

receive scheduled medical care.

        10.    Upon their arrival at the Hospital at approximately 09:30 a.m., Rogers drove her

car to the front entrance of the Hospital, at which Hayes disembarked from the vehicle and

entered the Hospital. Rogers then drove her vehicle to a Hospital public parking lot near the

south entrance of the Hospital, parked the vehicle, and proceeded to walk toward one of the

entrances to the Hospital.



                                                    -3-
          Case 1:19-cv-00041-JM Document 1 Filed 05/22/19 Page 4 of 18




   11.         As she walked along a concrete sidewalk toward the Hospital entrance beside a

brick wall adjacent to the sidewalk, she tripped on a low concrete curbing or ridge that protruded

into the sidewalk from the brick wall, referred to hereafter as "the incident." The curbing or ridge

was the same color as the concrete sidewalk, and was not marked, painted or otherwise

noticeable to a person exercising ordinary care.

   12.         Various persons unknown to Rogers who were in the area came to her assistance

and notified the emergency room personnel at the Hospital. Those personnel brought a

wheelchair to the scene, assisted her in getting into the wheelchair and took her into the

emergency room, where Rogers received treatment for the injuries described above.



                                  Injuries Received by Plaintiff

    13.        During the fall, Rogers struck the concrete and injured both knees, right elbow,

head and other parts of her body resulting in, among other things, severe contusions and

abrasions. Rogers had, prior to the incident, undergone a surgical replacement of her right knee.

Following the incident, she experienced, among the other injuries, a severe pain in her left knee

which continued and persevered thereafter. She also experienced a "locking" of her left knee

causing it to be unable to move normally, making walking difficult if not impossible, and

extremely painful.

    14.        In February, 2018, Rogers consulted a physician (Dr. Michael Weber of Arkansas

Specialty Orthopaedics), who advised Rogers to have arthroscopic surgery. Such surgery was

performed on March 16, 2018, resulting in the repair of repair of a tom medial meniscus and

removal of an osteochondral loose body from the medial compartment notch.



                                                   -4-
          Case 1:19-cv-00041-JM Document 1 Filed 05/22/19 Page 5 of 18




   15.         Rogers appears to have substantially recovered from the elbow, head and other

injuries, although they caused pain, suffering, anguish, soreness and loss of sleep for

approximately one month. However, she has not recovered from the injury to her knee. Walking

is painful, and the injury causes her to limp when walking, which affects the remainder of her

body, including her right knee in which the joint replacement occurred. Even when not walking,

she has pain, aching and other discomfort in the knee. She is unable to perform many of her

normal activities, and those that she can perform are done with discomfort and require more time

to perform. It is anticipated that such conditions will be and are permanent.



                The Negligence of the VA in Failing to Exercise Ordinary Care
                               For The Safety of the Plaintiff

    16.        The injuries to the said Sharon L. Rogers was caused by the negligence of the

VA, which was negligent in the following particulars and respects:

           a. In constructing a sidewalk for the use of patients, their relatives, caregivers and

               companions and other visitors and invitees to the Hospital that contained a

               curbing or ridge that protruded from the sidewalk at its junction with a brick wall

               where it was not visibly obvious to persons using the sidewalk, and that was not

               visibly marked or other warnings provided to users of the sidewalk;

           b. In failing to exercise ordinary care in the construction and maintenance of the

               premises of the Hospital (including sidewalks for the use of patients, relatives,

               caregivers, companions and other visitors to the Hospital) to avoid creating

               conditions that would endanger the safety of the users of the sidewalks.




                                                -5-
            Case 1:19-cv-00041-JM Document 1 Filed 05/22/19 Page 6 of 18




             c. In failing to use ordinary care to maintain the premises of the Hospital in a

                 reasonably safe condition for persons, such as Sharon L. Rogers, who could

                 reasonably be expected to use such premises.

             d. In failing to conspicuously mark the curbing or ridge that protruded from the

                 sidewalk at its junction with the brick wall so that it would be visible to a

                 reasonably prudent person using the sidewalk;

             e. In failing to post signs or other warnings for persons using the sidewalk that a

                 hazardous condition existed on the sidewalk, and that care should be taken to

                 avoid it.

                                               Damages

   17.           As a result of the aforesaid acts and omissions of the VA that resulted in the

above described injuries of Sharon L. Rogers, she has sustained the following losses and

damages:

   1.     Pain, suffering and mental anguish                                            $100,000.00

   n. Medical expense                                                                   $ 10,000.00

   iii. Permanent disability.                                                           $100,000.00

    18.          As a result of the negligence of the VA, and the resulting injuries to Rogers that

were a proximate cause of the said negligence, Rogers should be granted judgment of and from

the VA for the amount of damages set forth above.

          WHEREFORE, Plaintiff, Sharon L. Rogers, prays that she be granted judgment of and

from the Defendant, United States Department of Veterans Affairs, a Department of the United

States of America, in the amount of $210,000.00; and for attorney fees and all costs of this

action; and for all other legal, equitable and proper relief.



                                                  -6-
Case 1:19-cv-00041-JM Document 1 Filed 05/22/19 Page 7 of 18




                                   Respectfully submitted,

                                   WILLIAMS & ANDERSON PLC




                                   E-Mail: rmays@williamsanderson.com




                             -7-
          Case 1:19-cv-00041-JM Document 1 Filed 05/22/19 Page 8 of 18




                                        VERIFICATION

STATE OF ARKANSAS )
                  )ss.
COUNTY OF CLEBURNE)

        I, Sharon L. Rogers, having first been duly sworn to tell the truth, do hereby state that I
am the Sharon L. Rogers who is the Plaintiff in the above and foregoing Complaint; that I have
read the said Complaint, and the facts and allegations contained therein are true and correct to
the best of my knowledge and belief.

                                                     St.o.ar--1 ~
                                                              Sharon L. Rogers

      Subscribed and sworn to before me, a Notary Pu · ·n and for the State and County
named above, on this _1L day of May, 2019.

SEAL
                Case 1:19-cv-00041-JM Document 1 Filed 05/22/19 Page 9 of 18




•
                                   PETITION TO THE
                   UNITED STATES DEPARTMENT OF VETERANS' AFFAIRS


                                 SHARON L. ROGERS, PETITIONER


                       PETITION FOR DAMAGES FOR PERSONAL INJURY


             Comes the Petitioner, Sharon L. Rogers, and for her claim for damages under the Federal

    Tort Claims Act (28 U.S.C. §2671 et seq.) and the laws of the State of Arkansas for personal

    injuries received by her as a result of injuries received by her on the premises of the Veterans'

    Administration Hospital in Little Rock, Arkansas, on or about January 23, 2018, state:

                                                Introduction

       1. This is a claim brought pursuant to the Federal Tort Claims Act, 28 U.S.C. §2671




•
    et seq. and Arkansas statutory and common laws, for damages arising out of the negligence of

    the United States Department of Veterans' Affairs (herein "VA"), in the development and

    maintenance of a sidewalk on its premises at the John L. McClellan Memorial Veterans'

    Administration Hospital in Little Rock, Arkansas, causing the Petitioner to trip, fall and sustain

    personal injuries as hereinafter set forth. As a result of the acts and omissions of the United

    States as described herein, the Petitioner herein is entitled to damages as set forth herein.

                                                The Parties

        2.          Sharon L. Rogers is an adult resident and citizen of Tumbling Shoals, Cleburne

    County, Arkansas.

        3.          The VA is an agency of the United States government. Among the duties and




•   Petition Re: Claim for Personal Injuries and Damages
                 To Sharon L. Rogers           •--1111!1!~•- --,
                                                     EXHIBIT

                                                 I ___J-~-
                                                                                                      Page 1
                Case 1:19-cv-00041-JM Document 1 Filed 05/22/19 Page 10 of 18




•
    responsibilities of the VA are to develop and administer a national health care system for

    veterans of the United States military and their families, including the construction, operation

    and maintenance of hospitals where medical services are dispensed to such veterans and their

    families. Specifically, the VA operates and maintains the John L. McClellan Memorial Veterans

    Hospital at 4300 W 7th St, Little Rock, AR 72205 (herein "the Hospital").

                                     The Event oflanuary 23, 2018

       4.           On January 23, 2018, the Petitioner, Sharon L. Rogers, drove her friend and

    companion, Ernest Paul Hayes, a veteran of United States military service who is regularly

    treated at the Hospital, from Tumbling Shoals, Arkansas, to the Hospital for his medical care.

       5. Upon arrival at the Hospital at approximately 09:30 a.m., Rogers drove her car to the

    front entrance of the Hospital, at which Hayes disembarked from the vehicle and entered the




•
    Hospital. Rogers then drove her vehicle to a Hospital public parking lot near the south entrance

    of the Hospital, parked the vehicle, and proceeded to walk toward one of the entrances to the

    Hospital.

        6. As she walked along a concrete sidewalk toward the entrance along a low brick wall

    adjacent to the sidewalk, she tripped on a concrete curbing or°'ridge that protruded from the

    sidewalk where the sidewalk joined the brick wall, referred to hereafter as "the incident."

    Photographs showing the scene of the incident and the curbing or ridge adjacent to the concrete

    wall on which Rogers tripped are attached hereto as Exhibits 1 through 6, inclusive. However, at

    the time of the incident, the curbing or ridge had not been painted by the VA as is shown in the

    photographs, and such curbing or ridge was the same color as the concrete sidewalk. Such

    painting as appears in the photographs occurred subsequent to the incident.




•   Petition Re: Claim for Personal Injuries and Damages
                 To Sharon L. Rogers                                                                Page 2
              Case 1:19-cv-00041-JM Document 1 Filed 05/22/19 Page 11 of 18




•      7. During the fall, Rogers struck and injured both knees, right elbow, head and other parts of

    her body. Various persons unknown to Rogers who were in the area came to her assistance,

    notified the emergency room personnel at the Hospital. Such personnel brought a wheelchair to

    the scene, assisted her in getting into the wheelchair and took her into the emergency room.

        8. Rogers received treatment for the injuries described above in the Hospital emergency

    room. A copy of the VA Hospital records showing such treatment are attached hereto as Exhibit

    No. 7 to this claim.

        9. Rogers had, prior to the incident, undergone a surgical replacement of her right knee.

    Following the incident, she experienced, among the other injuries, a severe pain in her left knee

    which continued and persevered thereafter. She also experienced a "locking" of her left knee




•
    causing it to be unable to move normally, making walking difficult if not impossible, and

    extremely painful.

        10. In February, 2018, Rogers consulted a physician (Dr. Michael Weber of Arkansas

    Specialty Orthopaedics), who had previously treated Rogers regarding her knee, and was advised

    to have arthroscopic surgery. Such surgery was performed on March 16, 2018, resulting in the

    repair of repair of a tom medial meniscus and removal of an osteochondral loose body from the

    medial compartment notch. A copy of the medical records of Dr. Weber and related Baptist

    Medical Center - Little Rock records are attached hereto as Exhibit No. 8.

        11. Rogers has substantially recovered from the elbow, head and other injuries, although they

    caused pain, suffering, anguish, soreness and loss of sleep for approximately one month.

    However, she has not recovered from the injury to her knee. Walking is painful, and the injury




•   Petition Re: Claim for Personal Injuries and Damages
                 To Sharon L. Rogers                                                            Page3
              Case 1:19-cv-00041-JM Document 1 Filed 05/22/19 Page 12 of 18




•   causes her to limp when walking, which affects the remainder of her body, -including her right

    knee in which the joint replacement occurred. Even when not walking, she has pain, aching and

    other discomfort in the knee. She is unable to perform many of her normal activities, and those

    that she can perform _are done with discomfort and require more time to perform.

                    The Negligence of the VA in Failing to Exercise Ordinary Care
                                  For The Safety of the Petitioner

       12.        The injuries to the said Sharon L. Rogers was caused by the negligence of the

    VA, which was negligent in the following particulars and respects:

               a. In constructing a sidewalk for the use of patients, their relatives, caregivers and

                   companions and other visitors and invitees to the Hospital that contained a

                   curbing or ridge that protruded from the sidewalk at its junction with a brick wall

                   where it was not visibly obvious to persons using the sidewalk, and that was not



•                  then visibly marked or other warnings provided to users of the sidewalk;

               b. In failing to exercise ordinary care in the construction and maintenance of the

                   premises of the Hospital (including sidewalks for the use of patients, relatives,

                   caregivers, companions and other visitors to the Hospital) to avoid creating

                   conditions that would endanger the safety of the users of the sidewalks.

               c. In failing to use ordinary care to maintain the premises of the Hospital in a

                   reasonably safe condition for persons, such as Sharon L. Rogers, who could

                   reasonably be expected to use such premises.

               d. In failing to conspicuously mark the curbing or ridge that protruded from the

                   sidewalk at its junction with the brick wall so that it would be visible to a

                   reasonably prudent person using the sidewalk;



•   Petition Re: Claim for Personal Injuries and Damages
                 To Sharon L. Rogers                                                               Page4
               Case 1:19-cv-00041-JM Document 1 Filed 05/22/19 Page 13 of 18




•               e. In failing to post signs or other warnings for persons using the sidewalk that a

                    hazardous condition existed on the sidewalk, and that care should be taken to

                    avoid it.

                                                  Damages

       13.          As a result of the aforesaid acts and omissions of the VA that resulted in the

    above described injuries of Sharon L. Rogers, she has sustained the following losses and

    damages:

       1.    Pain, suffering and mental anguish                                          $100,000.00

       ii. Medical expense                                                               $ 10,000.00

       iii. Permanent disability.                                                        $100,000.00


        b. The claimants submit their claims for the sums set forth above to the VA pursuant to the

•   United States Tort Claims Act, 28 U.S. Code §2671 et seq., and 28 C.F.R.§ 14.2.

        c. The attorney listed below represent that he and the law firm named below are the

    duly authorized representatives of the Petitioner. Attached to this claim is a written authorization

    from the Petitioner authorizing the attorney and the law firm to present this claim on her behalf.

    All communications regarding this claim should be directed to the undersigned attorney and law

    firm.

        14. A completed Standard Form 95 accompanies this Petition .




•   Petition Re: Claim for Personal Injuries and Damages
                 To Sharon L. Rogers                                                                 Page 5
              Case 1:19-cv-00041-JM Document 1 Filed 05/22/19 Page 14 of 18




•                                                          Respectfully submitted,

                                                           WILLIAMS & ANDERSON PLC




                                                           E-Mail: rmays@williamsanderson.com




•



•   Petition Re: Claim for Personal Injuries and Damages
                 To Sharon L. Rogers                                                        Page 6
                              Case 1:19-cv-00041-JM Document 1 Filed 05/22/19 Page 15 of 18
                        ,
                 .CLAIM FOR DAMAGE,                                       INSTRUCTIONS: Please read carefully the instructions on the                     FORM APPROVED
                                                                          reverse side and supply information requested on both sides of this             0MB NO. 1105-0008
                   INJURY, OR DEATH                                       form. Use additional sheet(s) if necessary. See reverse side for
                                                                          additional instructions.
      ubmit to Appropriate Federal Agency:                                                          2. Name, address of daimant, and daimanfs personal representative if any.
                                                                                                       (See instructions on reverse). Number, Street, City, State and Zip code.

..,epartment of Veterans' Affairs                                                                   Sharon L. Rogers - Claimant
c/o John L. McClellan Memorial Veterans Hospital                                                    Richard H. Mays c/o Williams & Anderson PLC
4300 West 7th Street, Little Rock, AR 72205                                                         111 Center Street - 22nd Floor, Little Rock, AR 72201
                                                                                                    (Personal Representative - see attached authorization)
3. TYPE OF EMPLOYMENT                    4. DATE OF BIRTH             5. MARITAL STATUS             6. DATE AND DAY OF ACCIDENT                          7. TIME (AM. OR P.M.)

     •    MILITARY      1B) CIVILIAN     05/13/1953                   widow                         01/23/2018                                           09:30 A.M. approx
8. BASIS OF CLAIM (State in detaU the known facts and circumstances attending the damage, injury, or death, identifying persons and property involved, the place of occurrence end
   the cause thereof. Use additional pages if necessary).


Claimant drove friend (veteran) to VA hospital; delivered friend to front entrance; and parked car in parking lot. Was walking to
hospital on sidewalk adjacent to brick wall when she tripped on a curbing or ridge projecting from sidewalk and wall and fell. The
projection was not marked, painted or otherwise noticeable. ER personnel brought wheelchair and took Claimant to ER where
she was treated for injuries to knees, anns and head, X-Rays taken, etc.


9.                                                                                 PROPERTY DAMAGE
NAME AND ADDRESS OF OWNER. IF OTHER THAN CLAIMANT (Number, Street, City, State, and Zip Code).



BRIEFLY DESCRIBE THE PROPERTY, NATURE AND EXTENT OF THE DAMAGE AND THE LOCATION OF WHERE THE PROPERTY MAY BE INSPECTED.
(See Instructions on reverse side).




10.                                                                       PERSONAL INJURY/WRONGFUL DEATH
       TE THE NATURE AND EXTENT OF EACH INJURY OR CAUSE OF DEATH, WHICH FORMS THE BASIS OF THE CLAIM. IF OTHER THAN CLAIMANT, STATE THE NAME
       HE INJURED PERSON OR DECEDENT.

See narrative above. Claimant had previously had knee replacement in right knee, and injuries in fall required subsequent
arthroscopic knee surgery to repair tom medial meniscus and remove osteochondral loose body in left knee. Injury has
aggrevated pre-existing condition. Claimant has suffered pain, pennanent partial disability. Also see medical reports filed with
this claim.
11.                                                                                    WITNESSES

                                NAME                                                                 ADDRESS (Number, Street, City, State, and Zip Code)

 Witnesses were present in the area, but their
 identity is currently unknown. Christopher J.
     Langley R.N. conducted initial intake at ER.                                      VA Hospital, 4300 West 7th Street, Little Rock, AR 72205
12. (See instructions on reverse).                                             AMOUNT OF CLAIM (in dollars)
12a. PROPERTY DAMAGE                      12b. PERSONAL INJURY                                12c. WRONGFUL DEATH                    12d. TOTAL (Failure to specify may cause
                                                                                                                                          forfeiture of your rights).


                                          210,000.00                                                                                 210,000.00



~T2:
        -""



             7
     ;"(., 1,U
                OF~tructionson
                  - ~
                      _,.
                     V'-
                               •}
                              ~iL~~ •
                                           .~ A
                                       I.'A.JA
                                               a ,I




                                            - -,_0_..
                                                 ,.)A
                                                   ..- -
                                                             ,,,.

                                               -~oR PRESENTING
                                                                      -
                                                                           •-,r-
I CERTIFY THAT THE AMOUNT OF CLAIM COVERS ONLY DAMAGES AND INJURIES CAUSED BY THE INCIDENT ABOVE AND AGREE TO ACCEPT SAID AMOUNT IN
FULL SATISFACTION AND FINAL SETTLEMENT OF THIS CLAIM.

                                                                        13b. PHONE NUMBER OF PERSON SIGNING FORM 14. DATE OF SIGNATURE


                                                                                                    501-372-0800; 501-691-1106 (Cell)
                                                                                                                 CRIMINAL PENALTY FOR PRESENTING FRAUDULENT
                                                                                                                                                              09/25/2018

                                       FRAilMiLENT CLAIM                                                              CLAIM OR MAKING FALSE STATEMENTS

The claimant is liable to the United States Government for a civil penalty of not less than         Fine, imprisonment, or both. (See 18 U.S.C. 287, 1001.)
    00 and not more than $10,000, plus 3 times the amount of damages sustained
    e Government (See 31 U.S.C. 3729).

Authorized for Local Reproduction                                                NSN 7540-00-634-4046                                         STANDARD FORM 95 (REV. 2/2007)
Previous Edition is not Usable                                                                                                                PRESCRIBED BY DEPT. OF JUSTICE
                                                                                                                                              28 CFR 14.2
95-109
                                 Case 1:19-cv-00041-JM Document 1 Filed 05/22/19 Page 16 of 18
                                                                                    INSURANCE COVERAGE

  In order that subrogation claims may be adjudicated, it is essential that the claimant provide the following information regarding the insurance coverage of the vehicle or property.

  15. Do you carry accident Insurance?      D Yes        If yes, give name and address of Insurance company (Number, Street, City, State, and Zip Code) and policy number. ~ No

       1imant has only medical insurance.



  16. Have you filed a claim with your insurance carrier in this instance, and if so, is it full coverage or deductible?   ~ Yes        D No        17. If deductible, state amount


 Claimant's medical insurance has fully covered the medical expenses incurred by Claimant for
 treatment following the incident.
  18. If a claim has been filed with your carrier, what action has your insurer taken or proposed to take with reference to your claim? (It is necessary that you ascertain these facts).
 Claimant's medical insurance was Medicare and CHAMPS VA (claimant's deceased husband was service-connected disabled).
 Medicare may claim subrogation.



 19. Do you carry public liabffity and property damage insurance?      D Yes        If yes, give name and address of insurance carrier (Number, Street, City, State, and Zip Code). ~ No




                                                                                         INSTRUCTIONS

 Claims presented under the Federal Tort Claims Act should be submitted directly to the "appropriate Federal agency" whose
 employee(s) was Involved in the incident. If the incident involves more than one claimant, each claimant should submit a separate
 claim form.

                                                           Complete all Items - Insert the word NONE whera appllcable.

 A CLAIM SHALL BE DEEMED TO HAVE BEEN PRESENTED Vv'HEN A FEDERAL                                   DAMAGES IN A SUM CERTAIN FOR INJURY TO OR LOSS OF PROPERTY, PERSONAL
      :NCY RECEIVES FROM A CLAIMANT, HIS DULY AUTHORIZED AGENT, OR LEGAL                           INJURY, OR DEATH ALLEGED TO HAVE OCCURRED BY REASON OF THE INCIDENT.
      1RESENTATIVE, AN EXECUTED STANDARD FORM 95 OR OTHER WRITTEN                                  THE CLAIM MUST BE PRESENTED TO THE APPROPRIATE FEDERAL AGENCY WITHIN
 . ·-TIFICATION OF AN INCIDENT, ACCOMPANIED BY A CLAIM FOR MONEY                                   ]WO VEAR$ AFTER THE CLAIM ACCRUES.

 Failure 1D completaly exacuta this form or to supply the raquNtltd material within                 The amount claimed should be substantiated by competent evidence as follows:
 two yaa1S from the data the claim accrued may render your claim Invalid. A clalm
 Is deemed pr1111en11td when It la received by the appropriate agency, not when It la               (a) In support of the claim for personal injury or death, the claimant should submit a
 malled.                                                                                            written report by the attending physician, showing the nature and extent of the injury, the
                                                                                                    nature and extent of treatment, the degree of permanent disability, if any, the prognosis,
                                                                                                    and the period of hospitalization, or incapacitation, attaching itemized bills for medical,
 If instruction is needed in completing this form, the agency listed in item #1 on the reverse      hospital, or burial expenses actually incurred.
 side may be contacted. Complete regulations pertaining to claims asserted under the
 Federal Tort Claims Act can be found in Title 28, Code of Federal Regulations, Part 14.
 Many agencies have published supplementing regulations. If more than one agency is                 (b) In support of claims for damage to property, which has been or can be economically
 involved, please state each agency.                                                                repaired, the claimant should submit at least two itemized signed statements or estimates
                                                                                                    by reliable, disinterested concerns, or, if payment has been made, the itemized signed
                                                                                                    receipts evidencing payment.
 The claim may be filled by a duly authorized agent or other legal representative, provided
 evidence satisfactory to the Govemment is submitted with the claim establishing express
 authority to act for the claimant A claim presented by an agent or legal representative            (c) In support of claims for damage to property which is not economically repairable, or if
 must be presented in the name of the claimant If the claim is signed by the agent or               the property is lost or destroyed, the claimant should submit statements as to the original
 legal representative, it must show the title or legal capacity of the person signing and be        cost of the property, the date of purchase, and the value of the property, both before and
 accompanied by evidence of his/her authority to present a claim on behalf of the claimant          after the accident Such statements should be by disinterested competent persons,
 as agent, executor, administrator, parent, guardian or other representative.                       preferably reputable dealers or officials familiar with the type of property damaged, or by
                                                                                                    two or more competitive bidders, and should be certified as being Just and correct.

 If claimant intends to file for both personal injury and property damage, the amount for
 each must be shown in item number 12 of this form.                                                 (d) Failure to specify a sum cartaln will render your claim lnvaild and may result In
                                                                                                    forfeiture of your rights.

                                                                                  PRIVACY ACT NOTICE
 This Notice is provided in accordance with the Privacy Act, 5 U.S.C. 552a(e)(3), and       B. Principal Purpose: The information requested is to be used in evaluating claims.
 concerns the information requested in the letter to which this Notice is attached.         C. Routine Use: See the Notices of Systems of Records for the agency to whom you are
     A Authority: The requested information is solicited pursuant to one or more of the        submitting this form for this information.
        following: 5 U.S.C. 301, 28 U.S.C. 501 et seq., 28 U.S.C. 2671 et seq., 28 C.F.R.   D. Effect of Failure to Respond: Disclosure is voluntary. However, failure to supply the
         Part 14.                                                                              requested information or to execute the form may render your claim "invalid."

                                                                            PAPERWORK REDUCTION ACT NOTICE

       notice is H!1cJx for the purpose of the Paperwork Reduction Act, 44 U.S.C. 3501. Public reporting burden for this collection of information is estimated to average 6 hours per


I. .
      onse, induding the time for reviewing instructions, searching existing data sources, gathering and maintaining the data needed, and completing and reviewing the collection of
    ormation. Send comments regarding this burden estimate or any other aspect of this collection of information, including suggestions for reducing this burden, to the Director, Torts
 Branch, Attention: Paperwork Reduction Staff, Civil Division, U.S. Department of Justice, Washington, DC 20530 or to the Office of Management and Budget Do not mail completed
 form(s) to these addresses.

                                                                                                                                             STANDARD FORM 95 REV. (2/2007) BACK
         Case 1:19-cv-00041-JM Document 1 Filed 05/22/19 Page 17 of 18



                 AUTHORIZATION TO REPRESENT CLAIMANTS



-KNOW ALL MEN BY THESE PRESENTS:

        That I, Sharon Rogers, do hereby authorize and retain Richard H. Mays of the
law firm of Williams & Anderson PLC, Arkansas, to represent me in a claim against the
United States Department of Veterans' Affairs arising out of injuries received by me in a
fall on a sidewalk on the premises of the Veterans' Administration Hospital in Little
Rock, Arkansas, on January 2J, 2018.
       All persons are authorized and directed to communicate with said attorneys and
law firm as my attorneys and representatives as fully as they might with me, and all
persons are entitled to rely upon the statements and representations of my said
attorneys.
      Witness my hand on the date set forth opposite my name.


Date: September _:1__, 2018.                     5'1~             ev~M1
                                                          Sharon Roge~

STATE OF ARKANSAS  )
                   )ss.
COUNTY OF CLEBURNE )

      On the date set forth below came before me, a Notary Public in and for the State
cmd County aforesaid, Sharon Rogers, who, after being properly identified as such and
sworn to tell the truth, stated that she had read the above and foregoing Authorization,
and that she signed the same for the intents and purposes set forth therein.

      Subscribed and sworn to before me this ----''---+
               Case 1:19-cv-00041-JM Document 1 Filed 05/22/19 Page 18 of 18
                                                                     Torts Law Group

VA      •
                   U.S. Department of Veterans Affairs
                   Office of General Counsel
                                                                     2410 Shawnee By1>ass, Suite G/02
                                                                     Muskogee. OK 74403

                                                                     Phone: (918) 577-3983

                                                                     In Reply Refer To: GCL 389272



     December 4, 2018

     Richard H. Mays
     Williams & Anderson, PLC
     111 Center Street ""." 22 nd Floor
     Little Rock, AR 72201

            RE:     Administrative Tort Claim ,of Sharon L. Rogers


     Dear Mr. Mays:

     The U.S. Department of Veterans Affairs (VA) received your tort claim on October 4,
     2018.

     VA has six months from the date your claim was received to consider a claim before
     you may file suit in federal district court pursuant to the Federal Tort Claims Act (FTCA),
     sections 1346(b), 2401(b), and 2671-2680, title 28, United States Code.

     If you have not been contacted after six (6) months from the date your claim was
     received, you may contact Janet Barnes at (918) 577-3983.

     A combination of federal and state laws governs FTCA claims; some state laws may
     limit or bar a claim or lawsuit. VA staff handling FTCA claims work for the Federal
     Government, and cannot provide legal advice on state or federal law filing requirements.

     Sincerely,

     ~~~/]//                    I
     LaDonisAlex~
     Representational Paralegal Specialist
     Torts Law Group




                                                 EXHIBIT

                                             I ___:;A...,.__
